              Case 3:18-bk-33575                  Doc 1     Filed 11/26/18 Entered 11/26/18 16:43:42                               Desc Main
                                                            Document     Page 1 of 16
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Miami Valley Indoor Golf LTD.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Miami Valley Sports Bar
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  930 Watertower Lane
                                  Dayton, OH 45449
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Montgomery                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 3:18-bk-33575                    Doc 1       Filed 11/26/18 Entered 11/26/18 16:43:42                             Desc Main
Debtor
                                                                 Document     Page 2 of Case
                                                                                         16 number (if known)
          Miami Valley Indoor Golf LTD.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7224

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 3:18-bk-33575                  Doc 1        Filed 11/26/18 Entered 11/26/18 16:43:42                                 Desc Main
Debtor
                                                              Document     Page 3 of Case
                                                                                      16 number (if known)
         Miami Valley Indoor Golf LTD.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 3:18-bk-33575                Doc 1        Filed 11/26/18 Entered 11/26/18 16:43:42                                Desc Main
Debtor
                                                             Document     Page 4 of Case
                                                                                     16 number (if known)
          Miami Valley Indoor Golf LTD.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 26, 2018
                                                  MM / DD / YYYY


                             X   /s/ Julie Ogletree                                                      Julie Ogletree
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Denis E. Blasius                                                     Date November 26, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Denis E. Blasius 0082617
                                 Printed name

                                 Law Offices of Ira H. Thomsen
                                 Firm name

                                 140 North Main Street, Suite A
                                 P.O. Box 639
                                 Springboro, OH 45066
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     937-748-5001                  Email address      cornell76@aol.com

                                 0082617 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
             Case 3:18-bk-33575                       Doc 1           Filed 11/26/18 Entered 11/26/18 16:43:42                  Desc Main
                                                                      Document     Page 5 of 16




 Fill in this information to identify the case:

 Debtor name         Miami Valley Indoor Golf LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
         x        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 26, 2018                       X /s/ Julie Ogletree
                                                                       Signature of individual signing on behalf of debtor

                                                                       Julie Ogletree
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 3:18-bk-33575                        Doc 1        Filed 11/26/18 Entered 11/26/18 16:43:42                                        Desc Main
                                                                        Document     Page 6 of 16

 Fill in this information to identify the case:
 Debtor name Miami Valley Indoor Golf LTD.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Auto Owners                                                     Insurance                                                                                                  $2,732.71
 Insurance
 PO Box 30660
 Lansing, MI 48909
 Cap Call, LLC                                                   Loan                   Contingent                                                                        $35,413.36
 11 Broadway, Suite                                              UCC Filed              Unliquidated
 814                                                             January 12, 2018.      Disputed
 New York, NY 10004                                              Junior to other
                                                                 lienholder(s) and
                                                                 wholly unsecured.
 Capital Merchant                                                Loan                   Contingent                                                                        $53,406.00
 Services                                                                               Unliquidated
 1 Evertrust Plaza,                                                                     Disputed
 14th Floor
 Jersey City, NJ
 07302
 Dayton Power and                                                Utilities                                                                                                  $1,100.00
 Light
 1900 Dryden Rd
 Dayton, OH 45439
 DLI Assets Bravo                                                Loan                   Contingent                                                                        $49,440.93
 5550 North Brand                                                Assignee of            Unliquidated
 Boulevard, Suite                                                Quarterspot. UCC       Disputed
 2000                                                            Filed January 12,
 Glendale, CA 91203                                              2018. Junior to
                                                                 other lienholder(s)
                                                                 and wholly
                                                                 unsecured.
 Kash Capital                                                    Loan                   Contingent                                                                        $46,380.00
 1022 Avenue M                                                   UCC Filed 2/23/18.     Unliquidated
 Brooklyn, NY 11230                                              Junior to other        Disputed
                                                                 lienholder(s) and
                                                                 wholly unsecured.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 3:18-bk-33575                        Doc 1        Filed 11/26/18 Entered 11/26/18 16:43:42                                        Desc Main
                                                                        Document     Page 7 of 16

 Debtor    Miami Valley Indoor Golf LTD.                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Next Ventures                                                   All Assets UCC         Contingent                  $450,000.00                 $30,000.00              $420,000.00
 Financing, LLC                                                  Agreed Judgment        Unliquidated
 301 Fairforest Circle                                           Entry                  Disputed
 Dayton, OH 45419                                                Case No. 2017 CV
                                                                 05141
                                                                 Montgomery
                                                                 County Court of
                                                                 Common Pleas
 Ohio Bureau of                                                  Workers                Contingent                                                                        $76,000.00
 Workers                                                         Compensation           Unliquidated
 Compensation                                                    Premiums               Disputed
 30 West Spring
 Street
 Columbus, OH
 43215
 Ohio Department of                                              Sales Taxes            Contingent                                                                      $203,413.00
 Taxation                                                                               Unliquidated
 C/O Bankruptcy                                                                         Disputed
 Division
 30 East Broad
 Street, 21st Floor
 Columbus, OH
 43215
 PNC Bank                                                        Line of Credit                                                                                           $39,875.48
 PO Box 856177
 Louisville, KY 40285
 PNC Bank                                                        Business Credit                                                                                          $12,940.04
 PO Box 856177                                                   Card
 Louisville, KY 40285
 Principis Capital,                                              Loan                   Contingent                                                                          $1,549.04
 LLC                                                                                    Unliquidated
 111 Town Square                                                                        Disputed
 Place, Suite 700
 Jersey City, NJ
 07310
 Ron Ruppert Law                                                 Legal Services                                                                                             $4,700.00
 1063 E. Second
 Street
 Franklin, OH 45005
 Shaffer Amusement                                               Loan                                                                                                     $20,000.00
 2600 Oneida Dr.
 Dayton, OH 45414




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 3:18-bk-33575                        Doc 1          Filed 11/26/18 Entered 11/26/18 16:43:42                    Desc Main
                                                                     Document     Page 8 of 16
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Miami Valley Indoor Golf LTD.                                                                    Case No.
                                                                                  Debtor(s)                  Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                20,000.00
             Prior to the filing of this statement I have received                                       $                15,000.00
             Balance Due                                                                                 $                  5,000.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       Seperate fee agreement to be filed with the Court

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 26, 2018                                                           /s/ Denis E. Blasius
     Date                                                                        Denis E. Blasius 0082617
                                                                                 Signature of Attorney
                                                                                 Law Offices of Ira H. Thomsen
                                                                                 140 North Main Street, Suite A
                                                                                 P.O. Box 639
                                                                                 Springboro, OH 45066
                                                                                 937-748-5001 Fax: 937-748-5003
                                                                                 cornell76@aol.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:18-bk-33575                        Doc 1          Filed 11/26/18 Entered 11/26/18 16:43:42                                Desc Main
                                                                     Document     Page 9 of 16
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Miami Valley Indoor Golf LTD.                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Julie Ogletree                                                      Owner            90%                                        Ownership
 5875 North Union Road
 Franklin, OH 45005

 Nellie Pitts                                                        Owner            10%                                        Ownership
 5875 North Union Road
 Franklin, OH 45005


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 26, 2018                                                      Signature /s/ Julie Ogletree
                                                                                            Julie Ogletree

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 3:18-bk-33575   Doc 1    Filed 11/26/18 Entered 11/26/18 16:43:42   Desc Main
                                 Document      Page 10 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Angelia Jackson
                         8 E. Central Ave., Apt 1
                         Miamisburg, OH 45342

                         Auto Owners Insurance
                         PO Box 30660
                         Lansing, MI 48909

                         Bad Jigz, LLC
                         23 E Central Ave
                         Miamisburg, OH 45342

                         Brandon Delph
                         215 N. Main Street Apt. 2A
                         Miamisburg, OH 45342

                         Cap Call, LLC
                         11 Broadway, Suite 814
                         New York, NY 10004

                         Cap Call, LLC
                         122 East 42nd Street Suite 2112
                         New York, NY 10168

                         Capital Merchant Services
                         1 Evertrust Plaza, 14th Floor
                         Jersey City, NJ 07302

                         Casey Cantrell Swartz, Esq.
                         Taft Stettinius & Hollister, LLP
                         435 Walnut Street, Suite 1800
                         Cincinnati, OH 45202

                         Corporation Services, Inc.
                         P.O. BOX 2576
                         Springfield, IL 62708

                         County Square Properties
                         926 Watertower Lane
                         Dayton, OH 45449

                         Dayton Power and Light
                          1900 Dryden Rd
                         Dayton, OH 45439

                         Dilligenz
                         801 Adlai Stevenson Dr.
                         Springfield, IL 62703

                         DLI Assets Bravo
                         5550 North Brand Boulevard, Suite 2000
                         Glendale, CA 91203
Case 3:18-bk-33575   Doc 1    Filed 11/26/18 Entered 11/26/18 16:43:42   Desc Main
                             Document      Page 11 of 16


                     Elizabeth Miller
                     8734 Washington Colony Dr.
                     Dayton, OH 45458

                     Empire Funding
                     1022 Avenue M.
                     Brooklyn, NY 11230

                     Heba K. Carter, Esq.
                     110 North Washington St., Suite 500
                     Rockville, MD 20850

                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346

                     Jessica Moore
                     8400 Crossley Rd
                     Springboro, OH 45066

                     Jonica L. Ziemer
                     8 E Central Ave. Apt 1
                     Miamisburg, OH 45342

                     Joseph Cummins
                     10995 Air Hill Road
                     Brookville, OH 45309

                     Julie Ogletree
                     5875 North Union Road
                     Franklin, OH 45005

                     Kash Capital
                     1022 Avenue M
                     Brooklyn, NY 11230

                     Katheryn Marker
                     9722 Pellston Way
                     Miamisburg, OH 45342

                     Kathleen Gauldin
                     4333 Hannaford St.
                     Dayton, OH 45439

                     Kathy Hannahan
                     422 Carlwood Dr.
                     Miamisburg, OH 45342

                     Lowell Phelps
                     8909 Foxglove Way
                     Miamisburg, OH 45342

                     Mike McHue
                     2825 Silver Cliff Dr.
                     Dayton, OH 45449
Case 3:18-bk-33575   Doc 1    Filed 11/26/18 Entered 11/26/18 16:43:42   Desc Main
                             Document      Page 12 of 16


                     National Processing Company
                     7851 W. 185th, Suite 200
                     Tinley Park, IL 60477

                     Next Ventures Financing, LLC
                     301 Fairforest Circle
                     Dayton, OH 45419

                     Nicholas Pieczonka, Esq.
                     Taft Stettinius & Hollister, LLP
                     435 Walnut Street, Suite 1800
                     Cincinnati, OH 45202

                     Ohio Attorney General
                     Attn: Bankruptcy Unit
                     150 East Gay Street, 21st Floor
                     Columbus, OH 43215

                     Ohio Bureau of Workers Compensation
                     30 West Spring Street
                     Columbus, OH 43215

                     Ohio Department of Taxation
                     C/O Bankruptcy Division
                     30 East Broad Street, 21st Floor
                     Columbus, OH 43215

                     Ohio Dept. of Job and Family Services
                     Office of Legal Services
                     30 East Broad Street, 31st Floor
                     Columbus, OH 43215

                     PNC Bank
                     PO Box 856177
                     Louisville, KY 40285

                     Principis Capital, LLC
                     111 Town Square Place, Suite 700
                     Jersey City, NJ 07310

                     Quarterspot
                     2751 Prosperity Ave, Suite 330
                     Fairfax, VA 22031

                     Reice Hall
                     4511 Back Street SE
                     OH 45730

                     Robert S. Fagan
                     8559 Towson Blvd.
                     Miamisburg, OH 45342

                     Ron Ruppert Law
                     1063 E. Second Street
                     Franklin, OH 45005
Case 3:18-bk-33575   Doc 1    Filed 11/26/18 Entered 11/26/18 16:43:42   Desc Main
                             Document      Page 13 of 16


                     Sarah McCullah
                     1271 Belvo Estates Dr.
                     Miamisburg, OH 45342

                     Securities and Exchange Commission
                     175 West Jackson Blvd
                     Suite 900
                     Chicago, IL 60604

                     Shaffer Amusement
                     2600 Oneida Dr.
                     Dayton, OH 45414

                     Stephanie Hellman
                     51F Winchester Place
                     Dayton, OH 45458

                     U.S. Attorney -- Dayton
                     602 Federal Building
                     200 West Second Street
                     Dayton, OH 45402

                     U.S. Attorney General
                     Main Justice Building Rm 5111
                     10th & Constitution Ave. N.W.
                     Washington, DC 20530

                     William Ryan Kelly
                     5651 Hawthrone Lane
                     Franklin, OH 45005
            Case 3:18-bk-33575                        Doc 1           Filed 11/26/18 Entered 11/26/18 16:43:42            Desc Main
                                                                     Document      Page 14 of 16



                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Miami Valley Indoor Golf LTD.                                                                 Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Miami Valley Indoor Golf LTD. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 26, 2018                                                     /s/ Denis E. Blasius
 Date                                                                  Denis E. Blasius 0082617
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Miami Valley Indoor Golf LTD.
                                                                       Law Offices of Ira H. Thomsen
                                                                       140 North Main Street, Suite A
                                                                       P.O. Box 639
                                                                       Springboro, OH 45066
                                                                       937-748-5001 Fax:937-748-5003
                                                                       cornell76@aol.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 3:18-bk-33575                        Doc 1           Filed 11/26/18 Entered 11/26/18 16:43:42                   Desc Main
                                                                     Document      Page 15 of 16

                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Miami Valley Indoor Golf LTD.                                                                        Case No.
                                                                                  Debtor(s)                      Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Julie Ogletree, declare under penalty of perjury that I am the President of Miami Valley Indoor Golf LTD.,
and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
corporation at a special meeting duly called and held on the 2nd day of October, 2018.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Julie Ogletree, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Julie Ogletree, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Julie Ogletree, President of this Corporation is authorized and directed to
employ Denis E. Blasius 0082617, attorney and the law firm of Law Offices of Ira H. Thomsen to represent the
corporation in such bankruptcy case."

 Date October 2, 2018                                                          Signed /s/ Julie Ogletree
                                                                                         Julie Ogletree, President


 Date October 2, 2018                                                          Signed         /s/ Nellie Pitts
                                                                                         Nellie Pitts, Vice President




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:18-bk-33575                        Doc 1            Filed 11/26/18 Entered 11/26/18 16:43:42            Desc Main
                                                                      Document      Page 16 of 16
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                        Miami Valley Indoor Golf LTD.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Julie Ogletree, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Julie Ogletree, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Julie Ogletree, President of this Corporation is authorized and directed to
employ Denis E. Blasius 0082617, attorney and the law firm of Law Offices of Ira H. Thomsen to represent the
corporation in such bankruptcy case.

 Date October 2, 2018                                                              Signed    /s/ Julie Ogletree
                                                                                            Julie Ogletree, President


 Date October 2, 2018                                                              Signed    /s/ Nellie Pitts
                                                                                            Nellie Pitts, Vice President




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
